Case 3:20-cr-00329-JLS Document 59-1 Filed 02/08/21 PageID.176 Page 1 of 2



 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 AMANDA L. GRIFFITH
   California Bar No. 243854
 3 Assistant U.S. Attorney
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (619) 546-8970
   Email: mandy.griffith@usdoj.gov
 6
   Attorneys for Plaintiff
 7 United States of America
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                     Case No. 20cr0329-JLS
11                      Plaintiff,                 DECLARATION OF AUSA
                                                   AMANDA L. GRIFFITH
12         v.
13   ANGELO NIKOS STEVENS,
14                      Defendant.
15
16        I, Amanda L. Griffith, declare:
17        I am an Assistant U.S. Attorney for the Southern District of California, and am
18 representing the United States in the above case.
19        1.     On December 1, 2020, this Court entered its Preliminary Order of
20 Criminal Forfeiture, which condemned and forfeited to the Un ited St ates all righ t ,
21 title and interest of ANGELO NIKOS STEVENS (“Defendant”) in t he following
22 properties:
23        (1) computer images and printed images determined by law enforcement
          to depict minors engaging in sexually explicit conduct and
24
          (2) the items, equipment, computers, disks, an d m edia seized by law
25        enforcement during the investigation of the offenses to which the
          defendant has pled guilty, including:
26
                 1.    One SanDisk, Ultra USB 3.0
27
                 2.    One Samsung Galaxy Note 9, Model #SM-N960U1, Serial
28                     Number RF8K91Y3T2A
 Case 3:20-cr-00329-JLS Document 59-1 Filed 02/08/21 PageID.177 Page 2 of 2




 1                3.     One SanDisk Ultra Plus 200 GB micro SD card, Serial
                         Number 8276DVHDY13Y
 2
                  4.     One USB
 3
                  5.     One USB
 4
                  6.     One Memory Card
 5
                  7.     One Lexur 16 GB USB drive
 6
                  8.     One San Disk 32 GB SD card
 7
                  9.     One 1 TB hard drive
 8
                  10.    One Apple iPhone 6, IMEI 359304063580586.
 9
10         2.     For thirty (30) consecutive days ending on January 7, 2021, the
11 United States published on its forfeiture website, www.forfeiture.gov, n otice of t h e
12 Court’s Order and the United States’ intent to dispose of the properties in such
13 manner as the Attorney General may direct, pu rsuant t o 21 U.S.C. § 853(n ) an d
14 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
15 Forfeiture Actions, and further notifying all third parties of their right to petition t he
16 Court within thirty (30) days of the final publication for a hearing t o adju dicate t he
17 validity of their alleged legal interest in the properties.
18         3.     There were no potential third parties known to the United States to have
19 alleged an interest in the forfeited properties; therefore, n o on e was provided wit h
20 direct notice of the forfeiture.
21         4.     Thirty (30) days have passed following the final date of notice by
22 publication, and no third party has made a claim to or declared an y in t erest in t he
23 forfeited properties described above.
24         I declare under penalty of perjury that the foregoing is true and correct.
25         Executed on February 8, 2021.
                                                   s/ Amanda L. Griffith
26
                                                   AMANDA L. GRIFFITH
27                                                 Assistant U.S. Attorney
28
                                           -2-                             20cr0329
